In an action to recover damages for personal injuries, the plaintiff Akilov David appeals from a judgment of the Supreme Court, Queens County (Geller, J.), entered October 30, 2001, which, upon a jury verdict in favor of the defendants and against him, dismissed the complaint insofar as asserted by him.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellant’s contention, the jury verdict finding that he did not sustain a serious injury, as defined by Insurance Law § 5102 (d), was not against the weight of the credible evidence (see Lolik v Big V Supermarkets, 86 NY2d 744; Scicutella v Town of Hempstead, 287 AD2d 611). Here, the jury was presented with conflicting opinions of medical experts, and we refuse to disturb its determination with respect to the credibility of those experts (see Kalpakis v County of Nassau, 289 AD2d 453; Moreno v Chemtob, 271 AD2d 585; Gray v McParland, 255 AD2d 359). Feuerstein, J.P., Smith, Friedmann and Adams, JJ., concur.